UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-7129


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

WARDELL JERMAINE MCCLAM, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:08-cr-00230-TDS-1)


Submitted:   December 15, 2016            Decided:   December 20, 2016


Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Wardell Jermaine McClam, Jr., Appellant Pro Se. Robert Michael
Hamilton, Harry L. Hobgood, Angela Hewlett Miller, Assistant
United States    Attorneys,  Greensboro,  North Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Wardell Jermaine McClam, Jr., appeals the district court’s

order denying his motion for reduction of sentence pursuant to

18 U.S.C. § 3582(c)(2) (2012).           We have reviewed the record and

find     no    reversible   error.      Accordingly,    we    affirm   on    the

reasoning of the district court.            United States v. McClam, No.

1:08-cr-00230-TDS-1 (M.D.N.C. Aug. 16, 2016).                We deny McClam’s

motion        for   appointment   of   counsel   and   dispense    with     oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                       AFFIRMED




                                        2